MEMORANDUM **
Appellant Michael Coulter seeks injunctive relief against the State of Hawaii, *662arguing that state laws prohibiting commercial boating activity into and on the Ala Wai Canal Waterway in Oahu violate the Commerce Clause of the U.S. Constitution. The district court granted summary judgment for the State on the grounds that the case was nonjusticiable because Coulter lacked standing, and also because the case was not ripe. The district court also held that even if the case were justiciable, Coulter’s claim would fail on the merits because it was foreclosed by Barber v. State of Hawaii, 42 F.3d 1185 (9th Cir.1994).
We affirm on the ground that Coulter’s claim is not ripe. Coulter never filed an application for a permit with the Department of Land and Natural Resources (“DLNR”). Indeed, Coulter only presents his own unsupported declaration alleging the loss of a business opportunity, certain rejection of his application by DLNR, and threat of prosecution. Thus, his purported injury is only hypothetical at this stage.
Because we find Coulter’s claim to be unripe, we decline to address other aspects of the district court’s decision. In addition, we deny the State’s request for attorney’s fees.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.